

EXHIBIT 10.03


No. «GrantID»
FLEX LTD.
2017 EQUITY INCENTIVE PLAN


FORM OF RESTRICTED SHARE UNIT AWARD AGREEMENT


This Restricted Share Unit Award Agreement (the “Agreement”) is made and entered
into as of [<<Grant Date>>], (the “Effective Date”) by and between Flex Ltd., a
Singapore corporation (the “Company”), and the participant named below (the
“Participant”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Flex Ltd. 2017 Equity Incentive Plan (the “Plan”). The
Participant understands and agrees that this Restricted Share Unit Award (the
“RSU Award”) is granted subject to and in accordance with the express terms and
conditions of the Plan and this Agreement including any country- specific terms
set forth in Exhibit A to this Agreement. The Participant further agrees to be
bound by the terms and conditions of the Plan and the terms and conditions of
this Agreement. The Participant acknowledges receipt of a copy of Plan and the
official prospectus for the Plan. A copy of the Plan and the official prospectus
for the Plan are available at the offices of the Company and the Participant
hereby agrees that the Plan and the official prospectus for the Plan are deemed
delivered to the Participant.


PRIMARY INFORMATION

Participant:«First» «Last»Target Shares:«Target Shares»Maximum Shares:200% of
TargetDate of Grant:«Grant Date»Performance Criteria:Vesting is based on the
percentile rank of the Company’s Total Shareholder Return (TSR) in S&P 500 Index
Companies.Payout Table:Payouts can range from 0 – 200% of the Target Shares
based on the achievement levels set forth in the chart below:
Percentile Rank of
Flex TSR in S&P 500
Index Companies
Awards Earned as a
% of the Target
Maximum>75th Percentile200%50th – 75th PercentileInterpolateTarget Shares50th
Percentile100%30th – 50th PercentileInterpolateThreshold30th Percentile25%<30th
Percentile0%Performance Period:Vesting is contingent on achieving the
Performance Criteria at the 1st, 2nd and 3rd grant date anniversaries (average
percentile rank of the three performance periods) as set forth more specifically
in the definition of “Measurement Period” below. DEFINITIONS AND ADDITIONAL
INFORMATIONS&P 500 Index:The S&P 500 is a capitalization-weighted index operated
by Standard and Poor’s and used as a “Leading Indicator” of United States
economy. The Index trades with the ticker symbol of SPX or ^GSPC.




--------------------------------------------------------------------------------




Total Shareholder Return:Total Shareholder Return (TSR) is used to represent the
cumulative return of an investment and includes both the change in the stock
price as well as Dividend Value from a specified start and ending period. The
formula for the calculation is as follows:TSR = (Price End - Price Begin +
Dividend Value) / Price BeginPayout Calculation:The Payout is determined by
calculating the Total Shareholder Return of every company within the S&P 500
Index Companies Group and determining the percentile rank of Flex’s Total
Shareholder Return as compared to the S&P 500 Index Companies Group (that is,
the number of members of the S&P 500 Index Companies with Total Shareholder
Returns at or below the Total Shareholder Return of Flex).The formula for this
calculation is as follows: (B + .5E)/N * 100WhereB = Number of S&P 500 Index
Companies TSRs below Flex’s TSR E =
Number of TSRs Equal to Company TSR
N = The number of Companies in the S&P 500 Index
Percentile Rank of
Flex TSR in S&P 500
Index Companies
Awards Earned as a
% of the Target
Maximum>75th Percentile200%50th – 75th PercentileInterpolateTarget Shares50th
Percentile100%30th – 50th PercentileInterpolateThreshold30th Percentile25%<30th
Percentile0%Payout Interpolation:If the minimum payout is not reached, then the
shares will be forfeited. If performance payouts are reached, shares will be
rewarded on an interpolated basis between 25% and 200% of the target shares per
the Payout Table above. Fractional percentage points will be rounded to nearest
% point and fractional shares awarded will be rounded down the nearest whole
share.20-Day Trading Average for
Measuring Performance:To avoid the effects of short-term price fluctuations, a
20-Day Trading Average will be used for measuring the Performance Criteria, and
will be calculated using a basic average of Flex’s and the S&P 500 Index
Companies’ Closing Prices on the previous 20 trading days prior to ,20 and
Measurement Ending Dates.20-Day Trading Average = (Sum of Prior 20 day Closing
Prices) / 20
Measurement Period:
All three Measurement Periods used to calculate the TSR will start on , 20  The
first measurement period will end on __, 20. The second measurement period will
end on __, 20. The third measurement period will end __, 20 .




--------------------------------------------------------------------------------



Vesting / Release Date:
If the Performance Criteria is met, shares will vest or be released on the next
business day following the 3rd anniversary of the grant. The Release Date will
be as soon as administratively possible, following the end of the performance
period and certification of results by the Flex Compensation Committee of the
Board of Directors. Applicable tax withholding and reporting will be contingent
on the Closing Price of Flex Stock on the Release Date.
Closing Price Methodology:
Only the Daily Closing Price will be used to determine Total Shareholder Return
values as by reported by the Wall Street Journal or any other reputable
financial services information provider.
Dividend Value and Stock Splits:
Dividends will be assumed reinvested at the Closing Price on the Payout Date and
all calculations will be adjusted for Stock Splits.
EXAMPLES
Assumptions:
The examples below assume that 90,000 Target Shares / 180,000 Maximum Shares are
awarded.
Maximum Target:
Percentile Rank:85th percentileTarget Awarded:85th Percentile is above the 75th
Maximum Target so Maximum Payout of 200% of the Target Shares, or 180,000 shares
is achieved
Interpolated Target:
Percentile Rank:60th percentileTarget Awarded:60th Percentile is above the
Minimum and below the Maximum Targets so an interpolated Payout of 140% of the
Target Shares or 126,000 shares is achieved.
Forfeited:
Percentile Rank:15th percentileTarget Awarded:15th percentile is below the 30th
Percentile Minimum Target so no Payout is achieved






1.Grant of RSU Award.
1.1 Grant of RSU Award. Subject to the terms and conditions of the Plan and this
Agreement, including any country-specific terms set forth in Exhibit A to this
Agreement, the Company hereby grants to the Participant an RSU Award for the
number of ordinary shares set forth above under “RSU Award” (the “Shares”).
(a) Vesting Criteria. The RSU Award shall vest, and the Shares shall be issuable
to the Participant, according to the Vesting Criteria set forth above. If
application of the Vesting Criteria causes vesting of a fractional Share, such
Share shall be rounded down to the nearest whole Share. Shares that vest and are
issuable pursuant to the Vesting Criteria are “Vested Shares.”
(b) Termination of Service. The RSU Award, all of the Company’s obligations and
the Participant’s rights under this Agreement, shall terminate on the earlier of
the Participant’s Termination Date (as defined in the Plan) or the date when all
the Shares that are subject to the RSU Award have been allotted and issued, or
forfeited in the case of any portion of the RSU Award that fails to vest;
provided, however, that if the Participant has a Termination of Service due to
Retirement, then (i) the RSU Award and all rights and obligations hereunder will
not terminate and (ii) a number of vested Shares shall be issued to the
Participant at the end of the Measurement Period and on the Release Date upon
the vesting of the RSU Award pursuant to the Performance Criteria and pro-rated
for the portion of the Performance Period Participant was employed, prior to
Retirement, provided, further, that if within the Performance Period, the
Participant violates the terms of Sections 10 through 13 of this Agreement, a
non-disclosure agreement with,



--------------------------------------------------------------------------------



or other confidentiality obligation owed to, the Company or any Parent,
Subsidiary or Affiliate, then the RSU Award and all of the Company’s obligations
and the Participant’s rights under this Agreement shall immediately terminate.

For purposes of this Agreement, “Retirement” shall mean the Participant’s
voluntary Termination of Service after the Participant has attained age
fifty-five (55) and completed at least five (5) years of service as an Employee
of the Company or any Parent, Subsidiary or Affiliate; provided that the
Participant’s age plus years of service equals at least sixty-five (65);
provided, further, that the Participant provides, as may be required by the
Company in its discretion, up to 6 months of written notice of such Retirement
which is irrevocable by the Participant.
(c) Termination of Service due to Death or Disability. Notwithstanding anything
in this Agreement to the contrary, if the Participant has a Termination of
Service due to death or Disability, then (i) the RSU Award and all rights and
obligations hereunder will not terminate and (ii) a number of vested Shares
shall be issued to the Participant upon his or her death or Disability pursuant
to the Performance Criteria based upon actual TSR performance for completed
periods during the Measurement Period and target TSR performance for unfinished
periods during the Measurement Period and pro-rated for the fraction of the
three year Performance Period Participant was employed prior to Death or
Disability.
For purposes of this Agreement, “Disability” shall mean inability of the
Participant to perform in all material respects his or her duties and
responsibilities to the Company or any Parent, Subsidiary or Affiliate, by
reason of a physical or mental disability or infirmity which inability is
reasonably expected to be permanent and has continued (i) for a period of six
consecutive months or (ii) such shorter period as the CEO, or the Committee as
to the CEO or the CEO’s direct reports, may reasonably determine in good faith.
The Disability determination shall be in the sole discretion of the CEO, or the
Committee in the case of the CEO or the CEO’s direct reports.
(d) Allotment and Issuance of Vested Shares. The Company shall allot and issue
the Vested Shares as soon as practicable after such Shares have vested pursuant
to the Vesting Criteria. The Company shall have no obligation to allot and
issue, and the Participant will have no right or title to, any Shares, and no
Shares will be allotted and issued to the Participant, until satisfaction of the
Vesting Criteria.
(e) No Obligation to Employ. Nothing in the Plan or this Agreement shall confer
on the Participant any right to continue in the employ of, or other relationship
with, the Company or any Parent, Subsidiary or Affiliate or limit in any way the
right of the Company or any Parent, Subsidiary or Affiliate to terminate the
Participant’s employment or service relationship at any time, with or without
cause.
(f) Nontransferability of RSU Award. None of the Participant’s rights under this
Agreement or under the RSU Award may be transferred in any manner other than by
will or by the laws of descent and distribution. Notwithstanding the foregoing,
the Participants in the U.S. may transfer or assign the RSU Award to Family
Members (as defined in the Plan) through a gift or a domestic relations order
(and not in a transfer for value), or as otherwise allowed by the Plan. The
terms of this Agreement shall be binding upon the executors, administrators,
successors and assigns of the Participant.
(g) Privileges of Share Ownership. The Participant shall not have any of the
rights of a shareholder until the Vested Shares are allotted and issued after
the applicable vest date.
(h) Interpretation. Any dispute regarding the interpretation of the terms and
provisions with respect to the RSU Award and this Agreement shall be submitted
by the Participant or the Company to the Committee for review. The resolution of
such a dispute by the Committee shall be final and binding on the Company and on
the Participant.
1.2 Title to Shares. Title will be provided in the Participant’s individual name
on the Company’s records unless the Participant otherwise notifies Stock
Administration of an alternative designation in compliance with the terms of
this Agreement and applicable laws.
2.Delivery.
2.1 Deliveries by Participant. The Participant hereby delivers to the Company
this Agreement.
2.2 Deliveries by the Company. The Company will issue a duly executed share
certificate or other documentation evidencing the Vested Shares in the name
specified in Section 1.2 above upon vesting, provided the Participant has
delivered and executed this Agreement prior to the applicable vesting date and
has remained continuously employed by the Company or a Parent, Subsidiary, or
Affiliate through each applicable vesting date.
3.Compliance with Laws and Regulations. The issuance and transfer of the Shares
to the Participant shall be subject to and conditioned upon compliance by the
Company and the Participant with all applicable requirements of any share
exchange or automated quotation system on which the Company’s Ordinary Shares
may be listed at the time of such issuance or transfer. The Participant



--------------------------------------------------------------------------------



understands that the Company is under no obligation to register or qualify the
Shares with the U.S. Securities and Exchange Commission, any state, local or
foreign securities commission or any share exchange to effect such compliance.
4.Rights as Shareholder. Subject to the terms and conditions of this Agreement,
the Participant will have all of the rights of a shareholder of the Company with
respect to the Vested Shares which have been allotted and issued to the
Participant until such time as the Participant disposes of such Vested Shares.
5.Stop-Transfer Orders.
5.1 Stop-Transfer Instructions. The Participant agrees that, to ensure
compliance with the restrictions imposed by this Agreement, the Company may
issue appropriate “stop-transfer” instructions to its transfer agent, if any,
and if the Company administers transfers of its own securities, it may make
appropriate notations to the same effect in its own records.

5.2 Refusal to Transfer. The Company will not be required (i) to register in its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or (ii) to treat as owner of such
Shares, or to accord the right to vote or pay dividends to any Participant or
other transferee to whom such Shares have been so transferred.
6.Taxes and Disposition of Shares.
6.1 Tax Obligations.
(a) Regardless of any action the Company or the Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items arising out of the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company and/or
the Employer. The Participant further acknowledges that the Company and/or the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSU Award, including
but not limited to, the grant, vesting or issuance of Vested Shares underlying
the RSU Award, the subsequent sale of Vested Shares acquired upon vesting and
the receipt of any dividends; and (b) do not commit and are under no obligation
to structure the terms of the grant or any aspect of the RSU Award to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Furthermore, if the Participant has become subject to tax
in more than one jurisdiction between the Date of Grant and the date of any
relevant taxable event, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
(b) Prior to the relevant taxable or tax withholding event, as applicable, the
Participant shall pay or make arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the Tax-Related Items by one or a combination of the
following (1) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company, the Employer, or any Parent
or Subsidiary of the Company; or (2) withholding from the proceeds of the sale
of Vested Shares either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Participant’s behalf pursuant to this
authorization); or (3) withholding in Shares to be issued at vesting of the RSU
Award.
(c) To avoid any negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates.
(d) The Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described in this section. The
Company may refuse to issue or deliver the Vested Shares or the proceeds from
the sale of Shares, if the Participant fails to comply with his or her
obligations in connection with the Tax-Related Items.
6.2 Disposition of Shares. Participant hereby agrees that the Participant shall
make no disposition of the Shares (other than as permitted by this Agreement)
unless and until the Participant shall have complied with all requirements of
this Agreement applicable to the disposition of the Shares.
7.Nature of Grant. In accepting the RSU Award, the Participant acknowledges and
agrees that:
(a)the Plan is established voluntarily by the Company, is discretionary in
nature and may be amended, suspended or terminated by the Company at any time;
(b)the grant of the RSU Award is voluntary and occasional and does not create
any contractual or other right to receive future RSU Awards, or benefits in lieu
of RSU Awards, even if RSU Awards have been granted repeatedly in the past;
(c)all decisions with respect to future RSU Awards, if any, will be at the sole
discretion of the Company;



--------------------------------------------------------------------------------



(d)the Participant’s participation in the Plan is voluntary;
(e)the future value of the Shares underlying the RSU Award is unknown and cannot
be predicted with certainty;
(f)no claim or entitlement to compensation or damages shall arise from the
forfeiture of the RSU Award resulting from a Termination of Service (for any
reason whatsoever and whether or not in breach of local labor laws), and in
consideration of the RSU Award to which the Participant is otherwise not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company and/or the Employer, waives the Participant’s ability, if
any, to bring any such claim, and releases the Company and/or the Employer from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan, the
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claims; and
(g)for the Participants residing outside of the U.S.A.:
(A)the RSU Award and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;
(B)the RSU Award is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, dismissal,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to past services for the Employer, the Company or any
Parent, Subsidiary or Affiliate; and
(C)in the event of the Participant’s Termination of Service (whether or not in
breach of local labor laws), the Participant’s right to vest in the RSU Award
under the Plan, if any, will terminate effective as of the date of Termination
of Service and; the Committee shall have the exclusive discretion to determine
when the Participant is no longer actively providing service for purposes of
this RSU Award.
8.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the sale of the Shares acquired upon
vesting of the RSU Award. The Participant is hereby advised to consult with his
or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
9.Data Privacy.
(a)The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other RSU Award materials
by and among, as applicable, the Employer, the Company and its Parent,
Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.
(b)The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company, details of all RSU
Awards or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).
(c)The Participant understands that Data will be transferred to the Company
stock plan service provider as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Plan. The Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections from the Participant’s country. The Participant understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Company, the Company stock plan
service provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing his
or her participation in the Plan. The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. The Participant
understands, however, that refusing or withdrawing his or her consent may affect
the Participant’s ability to participate in the Plan. For more information on
the consequences of the Participant’s refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact his or her local
human resources representative.





--------------------------------------------------------------------------------



10.Confidential Information.
(a) The Participant acknowledges that the Company’s business and services are
highly specialized, the identity and particular needs of the Company’s
customers, suppliers, and independent contractors are not generally known, and
the documents, records, and information regarding the Company’s customers,
suppliers, independent contractors, services, methods of operation, policies,
procedures, sales, pricing, and costs are highly confidential information and
constitute trade secrets. Participant further acknowledges that the services
rendered to the Company by Participant have been or will be of a special and
unusual character which have a unique value to the Company and that Participant
has had or will have access to trade secrets and confidential information
belonging to the Company, the loss of which cannot be adequately compensated by
damages in an action at law.
(b) Participant agrees to not use for any purpose or disclose to any person or
entity any Confidential Information, except as required in the performance of
Participant’s duties to the Company. “Confidential Information” means
information that the Company has obtained in connection with its present or
planned business, including information Participant developed in the performance
of Participant’s duties for the Company, the disclosure of which could result in
a competitive or other disadvantage to the Company. “Confidential Information”
includes, but is not limited to, all information of Company to which Participant
has had or will have access, whether in oral, written, graphic or
machine-readable form, including without limitation, records, lists,
specifications, operations or systems manuals, decision processes, policies,
procedures, profiles, system and management architectures, diagrams, graphs,
models, sketches, technical data, research, business or financial information,
plans, strategies, forecasts, forecast assumptions, business practices,
marketing information and material, customer names, vendor lists, independent
contractor lists, identities, or information, proprietary ideas, concepts,
know-how, methodologies and all other information related to Company’s business
and/or the business of any of its affiliates, knowledge of the Company’s
customers, suppliers, employees, independent contractors, methods of operation,
trade secrets, software, software code, methods of determining prices.
Confidential Information shall also include all information of a third party to
which Company and/or any of its affiliates have access and to which Participant
has had or will have access. Participant will not, directly or indirectly, copy,
take, disclose, or remove from the Company’s premises, any of the Company’s
books, records, customer lists, or any Confidential Information. Participant
acknowledges and understands that, pursuant to the Defend Trade Secrets Act of
2016: An individual may not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (i)
is made (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Further, an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the employer’s
trade secrets to the individual’s attorney and use the trade secret information
in the court proceeding if the individual: (i) files any document containing the
trade secret under seal; and (ii) does not disclose the trade secret, except
pursuant to court order.
11.Employee Non-Solicitation. The employee non-solicitation provisions contained
in Section 11(a) to 11(c) apply to all Participants.
(a) Non-Solicitation of Employees During Employment. During the term of
Participant’s employment with the Company, Participant will not, either on
Participant’s own account or for any person, firm, partnership, corporation, or
other entity (a) solicit, interfere with, or endeavor to cause any employee of
the Company to leave employment with the Company; or (b) induce or attempt to
induce any such employee to breach their obligations to the Company.
(b) Non-Solicitation of Employees After Employment. After Participant’s
separation from employment with the Company for any reason whatsoever,
Participant will not, either on Participant’s own account or for any person,
firm, partnership, corporation, or other entity, use the Company’s trade secrets
to (a) solicit, interfere with, or endeavor to cause any employee of the Company
to leave employment with the Company; or (b) induce or attempt to induce any
such employee to breach their obligations to the Company.
(c) Anti-Raiding of Employees. Participant agrees that for a period of one year
after Participant’s separation from employment with the Company for any reason
whatsoever, whether using the Company’s trade secrets or not, Participant shall
not disrupt, damage, impair, or interfere with the Company’s business by raiding
the Company’s employees.
12.Customer Non-Solicitation. The customer non-solicitation provisions contained
in Section 12(a) to 12(b) apply to all Participants who provide or have provided
services to the Company outside the state of California.
(a) Non-Solicitation of Customers During Employment. During the term of
Participant’s employment with the Company, Participant will not solicit, induce,
or attempt to induce any past or current customer of the Company (a) to cease
doing business, in whole or in part, with the Company; or (b) to do business
with any other person, firm, partnership, corporation, or other entity which
performs services similar to or competitive with those provided by the Company.



--------------------------------------------------------------------------------



(b) Non-Solicitation of Customers After Employment. After Participant’s
separation from employment with the Company for any reason whatsoever,
Participant will not, either on Participant’s own account or for any person,
firm, partnership, corporation, or other entity, use the Company’s trade secrets
to solicit, induce, or attempt to induce any past or current customer of the
Company (a) to cease doing business, in whole or in part, with the Company; or
(b) to do business with any other person, firm, partnership, corporation, or
other entity which performs services similar to or competitive with those
provided by the Company.
13.Non-Compete. The non-compete provision contained in this Section 13 applies
to all Participants who provide or have provided services to the Company outside
the state of California.
For a period of twelve (12) months following the date on which Participant’s
employment with the Company terminates for any reason, regardless of whether the
termination is initiated by Participant or the Company, Participant agrees that
Participant will not: (i) accept employment with, be employed by or provide
services (as an employee, consultant, independent contractor or in any other
capacity) to any competitor of the Company; and (ii) own (other than the
ownership of five percent or less of the shares of a publicly traded company) or
operate a business that is a competitor of the Company. For purposes of this
section, the term “competitor” shall mean any business, company or entity that
provides any products or services that are the same as, similar to, or compete
with the products and services provided by the Company.
14.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth in this Agreement and in the Plan, this Agreement will be binding upon
the Participant and the Participant’s heirs, executors, administrators, legal
representatives, successors and assigns.
15.Governing Law; Venue; Severability. This Agreement shall be governed by and
construed in accordance with the internal laws of the state where you reside,
where this Agreement is made or to be performed, excluding that body of laws
pertaining to conflict of laws. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
the RSU Award or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the state where you reside and agree that such
litigation shall be conducted only in the applicable federal courts for the
state where you reside, or if he issue cannot be adjudicated by federal courts,
then the state courts for the state where you reside. If any provision of this
Agreement is determined by a court of law to be illegal or unenforceable, then
such provision will be enforced to the maximum extent possible and the other
provisions will remain fully effective and enforceable.
16.Notices. Any notice required to be given or delivered to the Company shall be
in writing and addressed to the Vice President of Finance of the Company at its
corporate offices at 847 Gibraltar Drive, Milpitas, California 95035. Any notice
required to be given or delivered to the Participant shall be in writing a.nd
addressed to the Participant at the address indicated on the signature page
hereto or to such other address as the Participant may designate in writing from
time to time to the Company. All notices shall be deemed effectively given upon
personal delivery, three (3) days after deposit in the United States mail by
certified or registered mail (return receipt requested), one (1) business day
after its deposit with any return receipt express courier (prepaid), or one (1)
business day after transmission by facsimile.
17.Headings. The captions and headings of this Agreement are included for ease
of reference only and will be disregarded in interpreting or construing this
Agreement. All references herein to Sections will refer to Sections of this
Agreement.
18.Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different from the English version,
the English version will control.
19.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
20.Exhibit A. Notwithstanding any provision in this Agreement to the contrary,
the RSU Award shall be subject to any special terms and provisions as set forth
in Exhibit A to this Agreement for the Participant’s country. Moreover, if the
Participant relocates to one of the countries included in Exhibit A, the special
terms and conditions for such country will apply to the Participant, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Exhibit A constitutes part of this Agreement.
21.Code Section 409A. With respect to U.S. taxpayers, it is intended that the
terms of the RSU Award will comply with the provisions of Section 409A of the
Code and the Treasury Regulations relating thereto so as not to subject the
Participant to the payment of additional taxes and interest under Section 409A
of the Code, and this Agreement will be interpreted, operated and administered
in a manner that is consistent with this intent. In furtherance of this intent,
the Committee may adopt such amendments to this Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take



--------------------------------------------------------------------------------



any other actions, in each case, without the consent of the Participant, that
the Committee determines are reasonable, necessary or appropriate to comply with
the requirements of Section 409A of the Code and related U.S. Department of
Treasury guidance. In that light, the Company makes no representation or
covenant to ensure that the RSU Awards that are intended to be exempt from, or
compliant with, Section 409A of the Code are not so exempt or compliant or for
any action taken by the Committee with respect thereto.
22.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the RSU
Award and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
23.Remedies. In addition to all of the remedies otherwise available to the
Company, the Company shall have the right to injunctive relief to restrain and
enjoin any actual or threatened breach of Sections 10, 11, 12 and 13 of this
Agreement. All of the Company’s remedies for breach of this Agreement shall be
cumulative and the pursuit of one remedy will not be deemed to exclude any other
remedies.
24.Entire Agreement. The Plan and this Agreement, together with all its
Exhibits, constitute the entire agreement and understanding of the parties with
respect to the subject matter of this Agreement, and supersede all prior
understandings and agreements, whether oral or written, between the parties
hereto with respect to the specific subject matter hereof.










IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

FLEX LTD.
PARTICIPANT
By:By:Name:Name:Title:Address:




--------------------------------------------------------------------------------



FLEX LTD. 2017 EQUITY INCENTIVE PLAN

EXHIBIT A TO THE
RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR NON-U.S. PARTICIPANTS

Terms and Conditions
This Exhibit A includes additional terms and conditions that govern the RSU
Award granted to the Participant under the Plan if the Participant resides in
one of the countries listed below. Certain capitalized terms used but not
defined in this Exhibit A have the meanings set forth in the Plan and/or the
Agreement.
Notifications
This Exhibit A also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of July 2010.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Participant not rely on the information in this
Exhibit A as the only source of information relating to the consequences of the
Participant’s participation in the Plan because the information may be out of
date at the time that the RSU Award vests and Shares are issued to the
Participant or the Participant sells Shares acquired upon vesting of the RSU
Award under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to his or her situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently working or transfers employment after the
Date of Grant, the information contained herein may not be applicable to the
Participant.
AUSTRIA
Notifications
Exchange Control Information. If the Participant holds Shares acquired under the
Plan outside of Austria, the Participant must submit a report to the Austrian
National Bank. An exemption applies if the value of the shares as of any given
quarter does not exceed €30,000,000 or as of December 31 does not exceed
€5,000,000. If the former threshold is exceeded, quarterly obligations are
imposed, whereas if the latter threshold is exceeded, annual reports must be
given. The annual reporting date is December 31 and the deadline for filing the
annual report is March 31 of the following year.
When the Participant sells Vested Shares issued under the Plan, there may be
exchange control obligations if the cash received is held outside Austria. If
the transaction volume of all the Participant’s accounts abroad exceeds
€3,000,000, the movements and balances of all accounts must be reported monthly,
as of the last day of the month, on or before the fifteenth day of the following
month.
Consumer Protection Information. To the extent that the provisions of the
Austrian Consumer Protection Act are applicable to the Agreement and the Plan,
the Participant may be entitled to revoke his or her acceptance of the Agreement
if the conditions listed below are met:
(i)If the Participant accepts the RSU Award outside of the business premises of
the Company, the Participant may be entitled to revoke his or her acceptance of
the Agreement, provided the revocation is made within one week after the
Participant accepts the Agreement.
(ii)The revocation must be in written form to be valid. It is sufficient if the
Participant returns the Agreement to the Company or the Company’s representative
with language that can be understood as the Participant’s refusal to conclude or
honor the Agreement, provided the revocation is sent within the period set forth
above.
BRAZIL
Notifications
Compliance with Law. By accepting the RSU Award, the Participant acknowledges
his or her agreement to comply with applicable Brazilian laws and to pay any and
all applicable taxes associated with the RSU Award, the receipt of any
dividends, and the sale of Vested Shares issued under the Plan.



--------------------------------------------------------------------------------



Exchange Control Information. If the Participant is a resident or domiciled in
Brazil, he or she will be required to submit an annual declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000
(approximately BRL318,870 as of September 2017). Foreign individuals holding
Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the Participant’s date of admittance as a resident of
Brazil. Assets and rights that must be reported include Shares issued upon
vesting of the RSU Award under the Plan.
CANADA
Terms and Conditions
French Language Provision. The following provision will apply if the Participant
is a resident of Quebec:
The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
Termination of Service. This provision supplements Section 1.1(c) of the
Agreement:
In the event of involuntary Termination of Service (whether or not in breach of
local labor laws), the Participant’s right to receive and vest in the RSU Award
under the Plan, if any, will terminate effective as of the date that is the
earlier of: (1) the date the Participant receives notice of Termination of
Service from the Company or the Employer, or (2) the date the Participant is no
longer actively providing service by the Company or his or her Employer
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to, statutory law, regulatory law
and/or common law); the Committee shall have the exclusive discretion to
determine when the Participant no longer actively providing service for purposes
of the RSU Award.
Data Privacy. This provision supplements Section 9 of the Agreement:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company, any Parent, Subsidiary or
Affiliate and the Committee to disclose and discuss the Plan with their
advisors. The Participant further authorizes the Company and any Parent,
Subsidiary or Affiliate to record such information and to keep such information
in the Participant’s employee file.
Notifications
Grant of RSU Award. The RSU Award does not constitute compensation nor is in any
way related to the Participant’s past services and/or employment to the Company,
the Employer, and/or a Parent, Subsidiary or Affiliate of the Company.
CHINA
Terms and Conditions
Issuance of Vested Shares and Sale of Shares. This provision supplements Section
1.1(d) of the Agreement:
Due to local regulatory requirements, upon the vesting of the RSU Award, the
Participant agrees to the immediate sale of any Vested Shares to be issued to
the Participant upon vesting and settlement of the RSU Award. The Participant
further agrees that the Company is authorized to instruct its designated broker
to assist with the mandatory sale of such Vested Shares (on the Participant’s
behalf pursuant to this authorization) and the Participant expressly authorizes
the Company’s designated broker to complete the sale of such Vested Shares. The
Participant acknowledges that the Company’s designated broker is under no
obligation to arrange for the sale of the Vested Shares at any particular price.
Upon the sale of the Vested Shares, the Company agrees to pay the Participant
the cash proceeds from the sale, less any brokerage fees or commissions and
subject to any obligation to satisfy Tax-Related Items.
Exchange Control Requirements. The Participant understands and agrees that,
pursuant to local exchange control requirements, the Participant will be
required to immediately repatriate the cash proceeds from the sale of Vested
Shares underlying the RSU Award to China. The Participant further understands
that, under local law, such repatriation of his or her cash proceeds may need to
be effectuated through a special exchange control account established by the
Company, any Parent, Subsidiary, Affiliate or the Employer, and the Participant
hereby consents and agrees that any proceeds from the sale of Vested Shares may
be transferred to such special account prior to being delivered to the
Participant. The Company is under no obligation to secure any exchange
conversion rate, and the Company may face delays in converting the proceeds to
local currency due to exchange control restrictions in China. The Participant
agrees to bear any currency fluctuation risk between the time the Vested Shares
are sold and the time the sale proceeds are



--------------------------------------------------------------------------------



distributed through any such special exchange account. The Participant further
agrees to comply with any other requirements that may be imposed by the Company
in the future in order to facilitate compliance with exchange control
requirements in China. These requirements will not apply to non-PRC citizens.
CZECH REPUBLIC
Notifications
Exchange Control Information. Upon request of the Czech National Bank, the
Participant may need to file a notification within 15 days of the end of the
calendar quarter in which he or she acquires Shares pursuant to the Plan.
DENMARK
Notifications
Danish Stock Options Act. The Participant will receive an Employer Statement
pursuant to the Danish Act on Stock Options.
Exchange Control/Tax Reporting Information. If the Participant holds Shares
acquired under the Plan in a brokerage account with a broker or bank outside
Denmark, the Participant is required to inform the Danish Tax Administration
about the account. For this purpose, the Participant must file a Form V
(Erklaering V) with the Danish Tax Administration. The Form V must be signed
both by the Participant and by the applicable broker or bank where the account
is held. By signing the Form V, the broker or bank undertakes to forward
information to the Danish Tax Administration concerning the Vested Shares in the
account without further request each year. By signing the Form V, the
Participant authorizes the Danish Tax Administration to examine the account. A
sample of the Form V can be found at the following website: www.skat.dk.
In addition, if the Participant opens a brokerage account (or a deposit account
with a U.S. bank) for the purpose of holding cash outside Denmark, the
Participant is also required to inform the Danish Tax Administration about this
account. To do so, the Participant must also file a Form K (Erklaering K) with
the Danish Tax Administration. The Form K must be signed both by the Participant
and by the applicable broker or bank where the account is held. By signing the
Form K, the broker/bank undertakes an obligation, without further request each
year, to forward information to the Danish Tax Administration concerning the
content of the account. By signing the Form K, the Participant authorizes the
Danish Tax Administration to examine the account. A sample of Form K can be
found at the following website: www.skat.dk.
FINLAND
There are no country specific provisions.
FRANCE
Term and Conditions
Language Consent. By accepting the RSU Award, the Participant confirms having
read and understood the documents relating to this grant (the Plan, the
Agreement and this Exhibit A) which were provided in English language. The
Participant accepts the terms of those documents accordingly.
En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan, le contrat et cette Annexe) qui
ont été communiqués en langue anglaise. Vous acceptez les termes en connaissance
de cause.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If the Participant uses a German
bank to effect a cross-border payment in excess of €12,500 in connection with
the sale of Shares acquired under the Plan, the bank will make the report for
the Participant. In addition, the Participant must report any receivables or
payables or debts in foreign currency exceeding an amount of €5,000,000 on a
monthly basis. Finally, the Participant must report Shares on an annual basis
that exceeds 10% of the total voting capital of the Company.



--------------------------------------------------------------------------------



HONG KONG
Terms and Conditions
Warning: The RSU Award and Shares acquired upon vesting of the RSU Award do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company, its Parent, Subsidiary or Affiliates. The
Agreement, including this Exhibit A, the Plan and other incidental communication
materials have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. The RSU Award is intended
only for the personal use of each eligible Employee of the Employer, the Company
or any Parent, Subsidiary or Affiliate and may not be distributed to any other
person. If the Participant is in any doubt about any of the contents of the
Agreement, including this Exhibit A, or the Plan, the Participant should obtain
independent professional advice.
Sale Restriction. Notwithstanding anything contrary in the Notice, the Agreement
or the Plan, in the event the Participant’s RSU Award vests such that Vested
Shares are issued to the Participant or his or her heirs and representatives
within six months of the Date of Grant, the Participant agrees that the
Participant or his or her heirs and representatives will not dispose of any
Vested Shares acquired prior to the six-month anniversary of the Date of Grant.
Notifications
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.
HUNGARY
There are no country specific provisions.
INDIA
Notifications
Exchange Control Information. The Participant must repatriate the proceeds from
the sale of Vested Shares acquired under the Plan within 90 days after receipt.
The Participant must maintain the foreign inward remittance certificate received
from the bank where the foreign currency is deposited in the event that the
Reserve Bank of India or the Employer requests proof of repatriation. It is the
Participant’s responsibility to comply with applicable exchange control laws in
India.
IRELAND
Notifications
Director Notification Obligation. Directors, shadow directors and secretaries of
the Company’s Irish Subsidiary or Affiliate are subject to certain notification
requirements under the Irish Companies Act. Directors, shadow directors and
secretaries must notify the Irish Subsidiary or Affiliate in writing of their
interest in the Company and the number and class of Shares or rights to which
the interest relates within five days of the issuance or disposal of Shares or
within five days of becoming aware of the event giving rise to the notification.
This disclosure requirement also applies to any rights or Shares acquired by the
director’s spouse or children (under the age of 18).
ISRAEL
There are no country specific provisions.
ITALY
Terms and Conditions
Data Privacy. This provision replaces Section 9 of the Agreement:
The Participant understands that the Company and the Employer as the Privacy
Representative of the Company in Italy, may hold certain personal information
about the Participant, including, but not limited to, the Participant’s name,
home address and telephone number, date of birth, social insurance or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company or any Parent, Subsidiary or Affiliate,
details of all RSU Awards or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, and that
the Company and the Employer will process said data and other data lawfully
received from third party (“Personal Data”) for the exclusive purpose of
managing and administering the Plan and



--------------------------------------------------------------------------------



complying with applicable laws, regulations and Community legislation. The
Participant also understands that providing the Company with Personal Data is
mandatory for compliance with laws and is necessary for the performance of the
Plan and that the Participant’s denial to provide Personal Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan. The Participant
understands that Personal Data will not be publicized, but it may be accessible
by the Employer as the Privacy Representative of the Company and within the
Employer’s organization by its internal and external personnel in charge of
processing, and by the data Processor, if appointed. The updated list of
Processors and of the subjects to which Data are communicated will remain
available upon request at the Employer. Furthermore, Personal Data may be
transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan. The Participant understands that
Personal Data may also be transferred to the independent registered public
accounting firm engaged by the Company, and also to the legitimate addressees
under applicable laws. The Participant further understands that the Company and
any Parent, Subsidiary or Affiliate will transfer Personal Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Participant’s participation in the Plan, and that the Company
and any Parent, Subsidiary or Affiliate may each further transfer Personal Data
to third parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite transfer of Personal Data to a
broker or other third party with whom the Participant may elect to deposit any
Vested Shares acquired under the Plan or any proceeds from the sale of such
Shares. Such recipients may receive, possess, use, retain and transfer Personal
Data in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that these recipients may be acting as Controllers,
Processors or persons in charge of processing, as the case may be, according to
applicable privacy laws, and that they may be located in or outside the European
Economic Area, such as in the United States or elsewhere, in countries that do
not provide an adequate level of data protection as intended under Italian
privacy law.
Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.
The Participant understands that Personal Data processing related to the
purposes specified above shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
Personal Data is collected and with confidentiality and security provisions as
set forth by applicable laws and regulations, with specific reference to
Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto as the processing is necessary to performance of law and
contractual obligations related to implementation, administration and management
of the Plan. The Participant understands that, pursuant to section 7 of the
Legislative Decree no. 196/2003, he or she has the right at any moment to,
including, but not limited to, obtain confirmation that Personal Data exists or
not, access, verify its contents, origin and accuracy, delete, update,
integrate, correct, blocked or stop, for legitimate reason, the Personal Data
processing. To exercise privacy rights, the Participant should contact the
Employer. Furthermore, the Participant is aware that Personal Data will not be
used for direct marketing purposes. In addition, Personal Data provided can be
reviewed and questions or complaints can be addressed by contacting the
Participant’s human resources department.
Plan Document Acknowledgement. The Participant acknowledges that the Participant
has read and specifically and expressly approves the following sections of the
Agreement: Section 1: Grant of RSU Award; Section 2: Delivery; Section 3:
Compliance with Laws and Regulations; Section 4: Rights as Shareholder; Section
5: Stop-Transfer Orders; Section 6: Taxes and Disposition of Shares; Section 7:
Nature of Grant; Section 8: No advice Regarding Grant; Section 11: Governing
Law; Venue; Section 15: Electronic Delivery; Section 16: Exhibit A; Section 18:
Imposition of Other Requirements; and the Data Privacy section of this Exhibit
A.
Notifications
Exchange Control Information. To participate in the Plan, the Participant must
comply with exchange control regulations in Italy. The Participant is required
to report in his or her annual tax return: (a) any transfers of cash or Vested
Shares to or from Italy exceeding €10,000; (b) any foreign investments or
investments held outside of Italy at the end of the calendar year exceeding
€10,000 if such investments (Vested Shares) that may give rise to taxable income
in Italy that combined with other foreign assets exceeds €10,000; and (c) the
amount of the transfers to and from Italy which have had an impact during the
calendar year on the Participant’s foreign investments or investments held
outside of Italy. The Participant may be exempt from the requirement in (a) if
the transfer or investment is made through an authorized broker resident in
Italy, as the broker will generally comply with the reporting obligation on his
or her behalf.




--------------------------------------------------------------------------------





JAPAN
There are no country specific provisions.
KOREA
Notifications
Exchange Control Information. If the Participant realizes US$500,000
(approximately KRW 571,700,000 as of September 2017) or more from the sale of
Shares, Korean exchange laws require the Participant to repatriate the proceeds
to Korea within eighteen months of the sale.
MALAYSIA
Notifications
Malaysian Insider Trading Notification. The Participant should be aware of the
Malaysian insider-trading rules, which may impact his or her acquisition or
disposal of Shares or rights to Shares under the Plan. Under the Malaysian
insider-trading rules, the Participant is prohibited from selling Shares when he
or she is in possession of information which is not generally available and
which he or she knows or should know will have a material effect on the value of
the Shares once such information is generally available.
Director Notification Obligation. If the Participant is a director of the
Company’s Malaysian Subsidiary, he or she is subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify the Malaysian Subsidiary in writing when the Participant
receives or disposes of an interest (e.g., RSU Award, Shares) in the Company or
any related company. Such notifications must be made within 14 days of receiving
or disposing of any interest in the Company or any related company.
MEXICO
Terms and Conditions
No Entitlement for Claims or Compensation. The following section supplements
Section 7 of the Agreement:
Modification. By accepting the RSU Award, the Participant understands and agrees
that any modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
Policy Statement. The RSU Award grant the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.
The Company, with registered offices at One Marina Boulevard, #28-00, Singapore
018989, is solely responsible for the administration of the Plan, and
participation in the Plan and the grant of the RSU Award do not, in any way,
establish an employment relationship between the Participant and the Company
since he or she is participating in the Plan on a wholly commercial basis and
the sole employer is Availmed Servicios S.A. de C.V., Grupo Flextronics S.A. de
C.V., Flextronics Servicios Guadalajara S.A. de C.V., Flextronics Servicios
Mexico S. de R.L. de C.V. and Flextronics Aguascalientes Servicios S.A. de C.V.,
nor does it establish any rights between the Participant and the Employer.
Plan Document Acknowledgment. By accepting the RSU Award, the Participant
acknowledges that he or she has received copies of the Plan, has reviewed the
Plan and the Agreement in their entirety, and fully understands and accepts all
provisions of the Plan and the Agreement.
In addition, the Participant further acknowledges that he or she has read and
specifically and expressly approves the terms and conditions in the Nature of
Grant section of the Agreement, in which the following is clearly described and
established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) the Company and any Parent, Subsidiary or Affiliates are not responsible
for any decrease in the value of the Shares acquired upon vesting of the RSU
Award.




--------------------------------------------------------------------------------





Finally, the Participant hereby declares that he or she does not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of his or her participation in the Plan and therefore grants
a full and broad release to the Employer, the Company and any Parent, Subsidiary
or Affiliates with respect to any claim that may arise under the Plan.
Spanish Translation Condiciones y duración
Sin derecho a reclamo o compensación: La siguiente sección complementa la
sección 7 de este Acuerdo:
Modificación: Al aceptar el Otorgamiento de Acciones por Bonificación, el
Participante entiende y acuerda que cualquier modificación del Plan o del
Acuerdo o su extinción, no constituirá un cambio o disminución de los términos y
condiciones de empleo.
Declaración de Política: El Otorgamiento de Acciones por Bonificación por parte
de la Compañía es efectuada bajo el Plan en forma unilateral y discrecional y
por lo tanto, la Compañía se reserva el derecho absoluto de modificar y
discontinuar el Otorgamiento de Acciones en cualquier momento sin
responsabilidad alguna hacia la Compañía.
La Compañía, con oficinas registradas en One Marina Boulevard, #28-00, Singapore
018989 es la única responsable de la administración de los Planes y de la
participación en los mismos y el otorgamamiento de el Otorgamiento de Acciones
por Bonificación no establece de forma alguna una relación de trabajo entre el
Participante y la Compañía, ya que su participación en el Plan es completamente
comercial y el único empleador es Availmed Servicios S.A. de C.V., Grupo
Flextronics S.A. de C.V., Flextronics Servicios Guadalajara S.A. de C.V.,
Flextronics Servicios Mexico S. de R.L. de C.V. and Flextronics Aguascalientes,
así como tampoco establece ningún derecho entre el Participante y el Empleador.
Reconocimiento del Documento del Plan. Al aceptar la el Otorgamiento de Acciones
por Bonificación, el Participante reconoce que ha recibido copias de los Planes,
ha revisado los mismos, al igual que la totalidad del Acuerdo y, que ha
entendido y aceptado completamente todas las disposiciones contenidas en los
Planes y en el Acuerdo.
Además, el Partcipante reconoce que ha leído, y que aprueba específica y
expresamente los términos y condiciones contenidos en la sección Naturaleza del
Orotgamiento en el cual se encuentra claramente descripto y establecido lo
siguiente: (i) la participación en los Planes no constituye un derecho
adquirido; (ii) los Planes y la participación en los mismos es ofrecida por la
Compañía de forma enteramente discrecional; (iii) la participación en los Planes
es voluntaria; y (iv) la Compañía, así como su Sociedad controlante, Subsidiaria
o Filiales no son responsables por cualquier disminución en el valor de las
Acciones adquiridas a través del conferimiento del Otorgamiento de Acciones por
Bonificación.
Finalmente, el Partcipante declara que no se reserva ninguna acción o derecho
para interponer una demanda en contra de la Compañía por compensación, daño o
perjuicio alguno como resultado de su participación en el Plan y, en
consecuencia, otorga el más amplio finiquito al Empleador, así como a la
Compañía, a su Sociedad controlante, Subsidiaria o Filiales con respecto a
cualquier demanda que pudiera originarse en virtud de los Planes.
NETHERLANDS
Notifications
Securities Law Information. The Participant should be aware of the Dutch
insider-trading rules, which may impact the sale of Shares acquired under the
Plan. In particular, the Participant may be prohibited from effectuating certain
transactions if the Participant has inside information about the Company.
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any Employee in the Netherlands who has
inside information as described herein.
Given the broad scope of the definition of inside information, certain Employees
working at a Parent, Subsidiary or Affiliate in the Netherlands may have inside
information and, thus, would be prohibited from effectuating a transaction in
securities in the Netherlands

at a time when the Participant has such inside information.
If the Participant is uncertain whether the insider-trading rules apply to him
or her, he or she should consult his or her personal legal advisor.



--------------------------------------------------------------------------------



NORWAY
There are no country specific provisions.
POLAND
Terms and Conditions
Restriction on Type of Shares Issued. Due to tax regulations in Poland, as
necessary, the Participant’s Vested Shares will be settled in newly issued
Shares only. Treasury Shares will not be used to satisfy the RSU Award upon
vesting.
ROMANIA
Notifications
Exchange Control Information. If the Participant remits foreign currency into or
out of Romania (e.g., the proceeds from the sale of his or her Vested Shares),
the Participant may have to provide the Romanian bank assisting with the
transaction with appropriate documentation explaining the source of the income.
The Participant should consult his or her personal legal advisor to determine
whether the Participant will be required to submit such documentation to the
Romanian bank.
SINGAPORE
Notifications
Securities Law Information. The RSU Award is being granted to the Participant
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan
have not been lodged or registered as a prospectus with the Monetary Authority
of Singapore. The Participant should note that the RSU Award is subject to
section 257 of the SFA and the Participant will not be able to make any
subsequent sale in Singapore of the Shares acquired under the Plan, or any offer
of such subsequent sale of the Shares acquired under the Plan unless such sale
or offer in Singapore is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA (Cap 289, 2006
Ed.).
Director Notification Obligation. If the Participant is a director, associate
director or shadow director of the Company or a Singapore Subsidiary or
Affiliate, the Participant is subject to certain notification requirements under
the Singapore Companies Act. Among these requirements is an obligation to notify
the Company or the Singaporean Subsidiary or Affiliate in writing when the
Participant receives an interest (e.g., RSU Award, Shares) in the Company or any
related companies. Please contact the Company to obtain a copy of the
notification form. In addition, the Participant must notify the Company or the
Singapore Subsidiary or Affiliate when the Participant sells Shares of the
Company or any related company (including when the Participant sell Shares
acquired under the Plan). These notifications must be made within two days of
acquiring or disposing of any interest in the Company or any related company. In
addition, a notification must be made of the Participant’s interests in the
Company or any related company within two days of becoming a director.
SLOVAK REPUBLIC
There are no country specific provisions.
SOUTH AFRICA
Terms and Conditions

Tax Obligations. The following provision supplements Section 6.1 of the
Agreement:
By accepting the RSU Award, the Participant agrees to notify the Employer of the
amount of any gain realized at vesting and settlement of the RSU Award. If the
Participant fails to advise the Employer of the gain realized at vesting and
settlement of the RSU Award, he or she may be liable for a fine.
Notifications
Exchange Control Information. The Participant should consult his or her personal
advisor to ensure compliance with applicable exchange control regulations in
South Africa, as such regulations are subject to frequent change. The
Participant is solely responsible for complying with all exchange control laws
in South Africa, and neither the Company nor the Employer will be liable for any
fines or penalties resulting from the Participant’s failure to comply with South
African exchange control laws.





--------------------------------------------------------------------------------



SWEDEN
There are no country specific provisions.
SWITZERLAND
Notifications
Securities Law Information. The RSU Award is considered a private offering in
Switzerland; therefore, it is not subject to registration.
TAIWAN
Notifications
Exchange Control Information. The Participant may acquire and remit foreign
currency (including proceeds from the sale of Shares) into and out of Taiwan up
to US$5,000,000 (approximately TWD 151,565,000 as of September 2017) per year.
If the transaction amount is TWD 500,000 or more in a single transaction, the
Participant must submit a Foreign Exchange Transaction Form and also provide
supporting documentation to the satisfaction of the remitting bank.
TURKEY
Notifications
Securities Law Information. Under Turkish law, the Participant is not permitted
to sell the Shares acquired under the Plan in Turkey.
UNITED KINGDOM
Terms and Conditions
Tax Obligations. The following provisions supplement Section 6.1 of the
Agreement:
The Participant agrees that, if Participant does not pay or the Employer or the
Company does not withhold from the Participant the full amount of Tax-Related
Items that the Participant owes at vesting/settlement of the RSU Award, or the
release or assignment of the RSU Award for consideration, or the receipt of any
other benefit in connection with the RSU Award (the “Taxable Event”) within 90
days after the Taxable Event, or such other period specified in section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, then the
amount that should have been withheld shall constitute a loan owed by the
Participant to the Employer, effective 90 days after the Taxable Event. The
Participant agrees that the loan will bear interest at the HMRC’s official rate
and will be immediately due and repayable by the Participant, and the Company
and/or the Employer may recover it at any time thereafter by withholding the
funds from salary, bonus or any other funds due to the Participant by the
Employer, by withholding in Shares issued upon vesting of the RSU Award or from
the cash proceeds from the sale of Vested Shares or by demanding cash or a check
from the Participant. The Participant also authorizes the Company to delay the
issuance of any Vested Shares unless and until the loan is repaid in full.

Notwithstanding the foregoing, if the Participant is an officer or executive
director (as within the meaning of section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that the Participant is an officer or
executive director and Tax-Related Items are not collected from or paid by
Participant within 90 days of the Taxable Event, the amount of any uncollected
Tax-Related Items may constitute a benefit to the Participant on which
additional income tax and National Insurance Contributions may be payable. The
Participant acknowledges that the Company or the Employer may recover any such
additional income tax and National Insurance Contributions at any time
thereafter by any of the means referred to in Section 6.1 Agreement, although
the Participant acknowledges that he/she ultimately will be responsible for
reporting any income tax or National Insurance Contributions due on this
additional benefit directly to the HMRC under the self-assessment regime.
National Insurance Contributions Acknowledgment. As a condition of participation
in the Plan and the vesting of the RSU Award, the Participant agrees to accept
any liability for secondary Class 1 National Insurance Contributions which may
be payable by the Company and/or the Employer in connection with the RSU Award
and any event giving rise to Tax-Related Items (the “Employer NICs”). To
accomplish the foregoing, the Participant agrees to execute a joint election
with the Company, the form of such joint election being formally approved by
HMRC (the “Joint Election”), and any other required consent or election. The
Participant further agrees to execute such other joint elections as may be
required between the Participant and any successor to the Company and/or the
Employer. The Participant further agrees that the Company and/or the Employer
may collect the Employer NICs from the Participant by any of the means set forth
in Section 6.1 of the Agreement.
If the Participant does not enter into a Joint Election prior to vesting of the
RSU Award or if approval of the Joint Election has been withdrawn by HMRC, the
RSU Award shall become null and void without any liability to the Company and/or
the Employer and the Company may choose not to issue or deliver Shares upon
vesting of the RSU Award.

